— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Town Board of the Town of New Castle, made December 29, 1981, denying petitioner’s renewal application for a residential refuse collection license, petitioner appeals from an order and judgment (one paper) of the Supreme Court, Westchester County (Cerrato, J.), entered May 7, 1982, which, inter alia, dismissed the proceeding. Order and judgment affirmed, without costs or disbursements. The denial of petitioner’s application to renew its residential refuse collection license was reasonable, and had a rational basis in the record (see Matter of Society for Ethical Culture in City of N. Y. v Spatt, 68 AD2d 112, affd 51 NY2d 449). We have considered petitioner’s remaining arguments and find them to be without merit (see Marcus Assoc, v *861Town of Huntington, 45 NY2d 501, 505). Titone, J. P., Thompson, Rubin and Boyers, JJ., concur.